MURPHY AUSTIN ADAMS SCHOENFELD LLP

mn Be Ww NWN

oO SF NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01628-JSC Document 24 Filed 12/11/19 Page 1 of 10

LISA D. NICOLLS, SBN 234376

BROOKE E. WASHBURN, SBN 248114
MURPHY AUSTIN ADAMS SCHOENFELD LLP
555 Capitol Mall, Suite 850

Sacramento, CA 95814

Telephone: (916) 446-2300

Facsimile: (916) 503-4000

Email: Email

Attorneys for Defendant
T.L. PETERSON, INC., a California corporation

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES ex rel. MATTHEW Case No. CV191628JSC
ZUGSBERGER,
DEFENDANT T.L. PETERSON, INC.’S
Plaintiff, ANSWER TO COMPLAINT

Vv.
T.L. PETERSON, INC., a California
corporation; JEFFREY PETERSON, an

individual,

Defendant.

 

 

Defendant T.L. Peterson, Inc. (“TL”) answers Plaintiff and Relator Matthew Zugsberger’s
(“Plaintiff”) Complaint as follows:

i. Answering paragraph 1 of the Complaint, Defendant TL presumes that Matthew
Zugsberger brought this False Claims act on behalf of the US, however, TL denies each and every
factual allegation asserted in paragraph 1, including the contentions that TL knowingly made any
false or fraudulent claims.

1. PARTIES

2. Answering paragraph 2 of the Complaint, TL admits each and every allegation
therein.

3. Answering paragraph 3 of the Complaint, TL admits each and every allegation
therein.

4179.004-2989883.1

_|- DEFENDANT’S ANSWER TO COMPLAINT

CV191628JSC

 
MURPHY AUSTIN ADAMS SCHOENFELD LLP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01628-JSC Document 24 Filed 12/11/19 Page 2 of 10

4, Answering paragraph 4 of the Complaint, the allegations of this paragraph are
conclusions of law that require no responsive pleading under the Federal Rules of Civil Procedure
and are, therefore, specifically denied.

5. Answering paragraph 5 of the Complaint, Defendant is without knowledge or
information sufficient to form a belief as to the truth or falsity of its allegations, and on that basis,
deny each and every allegation contained therein.

6. Answering paragraph 6 of the Complaint, the allegations of this paragraph are
conclusions of law that require no responsive pleading under the Federal Rules of Civil Procedure
and are, therefore, specifically denied.

Il. JURISDICTION

7. Answering paragraph 7 of the Complaint, the allegations of this paragraph are
conclusions of law that require no responsive pleading under the Federal Rules of Civil Procedure
and are, therefore, specifically denied.

Ill. VENUE

8. Answering paragraph 8 of the Complaint, the allegations of this paragraph are
conclusions of law that require no responsive pleading under the Federal Rules of Civil Procedure
and are, therefore, specifically denied.

IV. INTRADISTRICT ASSIGNMENT

9. Answering paragraph 9 of the Complaint, the allegations of this paragraph are
conclusions of law that require no responsive pleading under the Federal Rules of Civil Procedure
and are, therefore, specifically denied.

Vv. FACTS

10. Answering paragraph 10 of the Complaint, Defendant admits each and every
allegation therein.

11. Answering paragraph 11 of the Complaint, Defendant admits each and every
allegation therein.

12. Answering paragraph 12 of the Complaint, Defendant denies each and every

remaining allegation therein.

4179,004-2989883.1
_2- DEFENDANTS’ ANSWER TO COMPLAINT

CV191628JSC

 
MurPHy AUSTIN ADAMS SCHOENFELD LLP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01628-JSC Document 24 Filed 12/11/19 Page 3 of 10

13. | Answering paragraph 13 of the Complaint, Defendant denies each and every
remaining allegation therein.

14. Answering paragraph 14 of the Complaint, Defendant admits each and every
allegation therein.

15. Answering paragraph 15 of the Complaint, Defendant denies each and every
remaining allegation therein.

16. Answering paragraph 16 of the Complaint, Defendant admits each and every
allegation therein.

17. Answering paragraph 17 of the Complaint, Defendant admits each and every
allegation therein.

18. Answering paragraph 18 of the Complaint, Defendant denies each and every
remaining allegation therein.

19, Answering paragraph 19 of the Complaint, Defendant denies each and every
remaining allegation therein.

20. Answering paragraph 20 of the Complaint, Defendant admits it previously and
properly sought payments for federal construction contract nos. INP17PC00639, INP17PC00034,
INP17PX03507, W9123818C0026 and N4425516D8013-N4425518F4342. TL admits that it has
received some payments as to each of the contracts referenced in paragraph 20, however, TL denies
that all payments due and owing for work previously performed have been paid in full.

21. Answering paragraph 21 of the Complaint, Defendant denies each and every
allegation therein.

22. Answering paragraph 22 of the Complaint, Defendant is without knowledge at this
time or information sufficient to form a belief as to the truth or falsity of its allegations, and on that
basis, denies each and every allegation contained therein.

23. Answering paragraph 23 of the Complaint, Defendant denies each and every
allegation therein.

24. Answering paragraph 24 of the Complaint, Defendant denies each and every

allegation therein.

4179.004-2989883.1
-3- DEFENDANTS’ ANSWER TO COMPLAINT

CV191628JSC

 

 
MURPHY AUSTIN ADAMS SCHOENFELD LLP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01628-JSC Document 24 Filed 12/11/19 Page 4 of 10

25. Answering paragraph 25 of the Complaint, Defendant denies each and every

allegation therein.
FIRST COUNT
FALSE CLAIMS ACT, 31 U.S.C. §3729(a)(1)(A)
Against Peterson and Mr. Peterson

26. Answering paragraph 26 of the Complaint, Defendant incorporates by reference as
if fully set forth herein their responses to paragraphs | through 25 as set forth above.

27. Answering paragraph 27 of the Complaint, Defendant denies each and every
remaining allegation therein.

28. Answering paragraph 28 of the Complaint, Defendant denies each and every
remaining allegation therein.

29. Answering paragraph 29 of the Complaint, Defendant denies each and every

 

 

allegation therein.
SECOND COUNT
FALSE CLAIMS ACT, 31 U.S.C. § 3729(A)(1)(B)
Against Peterson and Mr. Peterson
30. Answering paragraph 30 of the Complaint, Defendant incorporates by reference as

if fully set forth herein their responses to paragraphs 1 through 29 of this Answer.

31. Answering paragraph 31 of the Complaint, Defendant denies each and every
remaining allegation therein.

32. Answering paragraph 32 of the Complaint, Defendant denies each and every
remaining allegation therein.

33. Answering paragraph 33 of the Complaint, Defendant denies each and every
remaining allegation therein.

THIRD COUNT
FALSE CLAIMS ACT, 31 U.S.C. § 3729(a)(1)(A)

Against Peterson and Mr. Peterson

34. Answering paragraph 34 of the Complaint, Defendant incorporates by reference as
4179.004-2989883.1
_4- DEFENDANTS’ ANSWER TO COMPLAINT

CV191628JSC

 
MurPHyY AUSTIN ADAMS SCHOENFELD LLP

oO ND

Ne}

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01628-JSC Document 24 Filed 12/11/19 Page 5 of 10

if fully set forth herein their responses to paragraphs 1 through 33 set forth above.

35. Answering paragraph 35 of the Complaint, Defendant TL admits Federal Contract
No. W9123818C026 issued by US Army Corps of Engineers, Sacramento Contracting Division,
was an acquisition that proceeded as a Women Owned Small Business set-aside. With regard to
the other allegations set forth in paragraph 35, TL denies each and every remaining allegation.

36. Answering paragraph 36 of the Complaint, Defendant admits PETERSON was
previously certified as a WOSB.

37. Answering paragraph 37 of the Complaint, Defendant is without knowledge or
information sufficient to form a belief as to the truth or falsity of its allegations, and on that basis,
denies each and every allegation contained therein.

38. Answering paragraph 38 of the Complaint, Defendant is without knowledge or
information sufficient to form a belief as to the truth or falsity of its allegations, and on that basis,
denies each and every allegation contained therein.

39. Answering paragraph 39 of the Complaint, Defendant denies each and every
remaining allegation therein.

40. Answering paragraph 40 of the Complaint, the allegations of this paragraph are
conclusions of law that require no responsive pleading under the Federal Rules of Civil Procedure
and are, therefore, specifically denied.

41. Answering paragraph 41 of the Complaint, Defendant is without knowledge or
information sufficient to form a belief as to the truth or falsity of its allegations, and on that basis,
denies each and every allegation contained therein.

42. Answering paragraph 42 of the Complaint, Defendant denies each and every
remaining allegation therein.

43. Answering paragraph 43 of the Complaint, Defendant denies each and every
remaining allegation therein.

44, Answering paragraph 44 of the Complaint, Defendant denies each and every
remaining allegation therein.

Hf

4179.004-2989883.1
-5- DEFENDANTS’ ANSWER TO COMPLAINT

CV191628JSC

 

 
MURPHY AUSTIN ADAMS SCHOENFELD LLP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01628-JSC Document 24 Filed 12/11/19 Page 6 of 10

FOURTH COUNT
FALSE CLAIMS ACT, 31 U.S.C. § 3729(a)(1)(B)
Against Peterson and Mr. Peterson

45, Answering paragraph 45 of the Complaint, Defendant incorporates by reference as
if fully set forth herein their responses to paragraphs 1 through 45 as set forth above.

46. | Answering paragraph 46 of the Complaint, Defendant denies each and every
remaining allegation therein...

47. Answering paragraph 47 of the Complaint, Defendant denies each and every
remaining allegation therein.

48. Answering paragraph 48 of the Complaint, Defendant denies eh and every
remaining allegation therein.

49. Answering paragraph 49 of the Complaint, Defendant denies each and every
remaining allegation therein.

VI. AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE
(Failure to State a Claim)

1. The Complaint as a whole, and each purported claim for relief alleged therein, fails

to state facts sufficient to constitute a claim for relief against Defendant.
SECOND AFFIRMATIVE DEFENSE
(Estoppel)

2. Plaintiff's Complaint, and each purported claim for relief alleged therein, is barred
because Plaintiff is estopped by his own conduct to claim any right to damages or any relief
against Defendant.

THIRD AFFIRMATIVE DEFENSE
(Laches)
3. Plaintiffs Complaint, and each purported claim for relief alleged therein, is barred

by the doctrine of laches.

4179.004-2989883.1
-6- DEFENDANTS’ ANSWER TO COMPLAINT

CV191628JSC

 
MURPHY AUSTIN ADAMS SCHOENFELD LLP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01628-JSC Document 24 Filed 12/11/19 Page 7 of 10

FOURTH AFFIRMATIVE DEFENSE
(Unclean Hands)

4, Plaintiff comes to this Court with unclean hands, and is, therefore, barred from

recovery under this Complaint, or any claim for relief thereof.
FIFTH AFFIRMATIVE DEFENSE
(No Injury or Damage)

5. Plaintiff has suffered no injury or damages as a result of any conduct by
Defendant.

SIXTH AFFIRMATIVE DEFENSE
(Contribution)

8. In the event Plaintiff should be awarded judgment against Defendant in any
manner or in any amount by virtue of the Complaint, Defendant is entitled to contribution by
third-parties for such amounts from those parties, including those who are presently unknown or
unidentified, who were primarily responsible for such damages.

SEVENTH AFFIRMATIVE DEFENSE
(Uncertainty)

9. Because the Complaint is couched in conclusory terms, Defendant cannot fully
anticipate all defenses that may be applicable to the within action. Accordingly, the right to assert
additional defenses, if and to the extent that such defenses are applicable, is hereby reserved.

EIGHTH AFFIRMATIVE DEFENSE
(Avoidable Consequences)

10. Defendant alleges that each purported cause of action in the Complaint, or some of
the causes of action, are barred, or recovery should be reduced, pursuant to the doctrine of
avoidable consequences.

HI

fH

Mf

4179 .004-2989883.1
7. DEFENDANTS’ ANSWER TO COMPLAINT

CV191628JSC

 
MURPHY AUSTIN ADAMS SCHOENFELD LLP

oOo nN BD

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01628-JSC Document 24 Filed 12/11/19 Page 8 of 10

NINTH AFFIRMATIVE DEFENSE
(Statute of Limitations)

11. Defendant alleges that the Complaint as a whole, and each purported cause of

action alleged therein, is barred in whole or in part by the applicable statutes of limitations.
TENTH AFFIRMATIVE DEFENSE
(Good Faith Personnel Action)

12. Defendant alleges that Defendant’s actions were a just and proper exercise of
management discretion, which were undertaken for a fair and honest reason regulated by good
faith under the circumstances then existing.

ELEVENTH AFFIRMATIVE DEFENSE
(Lack of Damage)

13. Defendant alleges that the claims of the Plaintiff may be barred, in whole or in

part, due to a lack of any cognizable injury or damages legally compensable at law.

TWELFTH AFFIRMATIVE DEFENSE
(Waiver)

15. Plaintiff's Complaint, and each purported claim for relief alleged therein, is barred

because Plaintiff waived his claim to any right, damages or relief against Defendant.
THIRTEENTH AFFIRMATIVE DEFENSE
(Private Right of Action)

16. Defendant alleges that Plaintiff's causes of action, and each of them, are barred in
that they do not provide for a private right of action.

FOURTEENTH AFFIRMATIVE DEFENSE
(Lack of Standing)

17. Defendant alleges that Plaintiff's claims are barred in whole or in party because
Plaintiff lacks standing. Further, Relator is precluded under 31 U.S.C. § 3730(4)(A) from
pursuing this action, because he lacks knowledge that is independent of information that has been
previously published to the public.

4179.004-2989883.1
-Q- DEFENDANTS’ ANSWER TO COMPLAINT

CV191628ISC

 
MURPHY AUSTIN ADAMS SCHOENFELD LLP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01628-JSC Document 24 Filed 12/11/19 Page 9 of 10

FIFTEENTH AFFIRMATIVE DEFENSE
(Lack of Defendants’ Willful Conduct)

20. Defendant alleges that Plaintiff's Complaint as a whole, and each purported cause
of action therein, is barred in whole or in part and/or recovery is precluded because Defendant's
conduct was not willful.

SIXTEENTH AFFIRMATIVE DEFENSE
(Reservation of Right to Assert or Delete Affirmative Defenses)

22. Defendant alleges that because Plaintiff's Complaint is couched with conclusory
terms, Defendant cannot fully anticipate all defenses that may be applicable to the within action.
Accordingly, the right to assert additional defenses, if and to the extent that such defenses are
applicable, is hereby reserved.

SEVENTEENTH AFFIRMATIVE DEFENSE
(Improper Purpose)

26. ‘Plaintiff is barred from any recovery under the Complaint and further Plaintiff is
subject to sanctions under Federal Rules of Civil Procedure, Rule 11, by virtue of the fact that the
filing of the Complaint was done for an improper purpose and the factual allegations contained
therein lack merit any evidentiary support.

PRAYER

Wherefore, Defendant prays for judgment as follows:

1. That Plaintiff takes nothing from Defendant by reason of the Complaint;

2. That the Complaint be dismissed in its entirety with prejudice;

3. The Plaintiff be denied each and every demand and prayer for relief contained in the
Complaint;

Hf

Ml

MH

4179.004-2989883.1
-9- DEFENDANTS’ ANSWER TO COMPLAINT

CV191628ISC

 
MURPHY AUSTIN ADAMS SCHOENFELD LLP

EL Ww

SD

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01628-JSC Document 24 Filed 12/11/19 Page 10 of 10

4, For an award of attorneys’ fees and costs to Defendant to the extent available under

applicable law; and

5. For any other and further relief that the Court deems just and proper.

Dated: December 10, 2019 MURPHY AUSTIN ADAMS SCHOENFELD LLP

By:_/s/ Lisa D. Nicolls
LISA D. NICOLLS
BROOKE E. WASHBURN
Attorneys for Defendant
T.L. PETERSON, INC., a California corporation

 

4179.004-2989883.1
-10- DEFENDANTS’ ANSWER TO COMPLAINT

CV191628JSC

 
